\OOO'--..]O\UI-IBL»»JI\J

10
11
12
13
14

15-

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The Honorable J ames L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DIS-TRICT OF WA`SHINGTON

A`T SEATTLE
UNITED STATES OF AMERICA,.
Plaimiff= NO. CR18-214]LR
V PROTECTIVE ORDER
PRADYUMNA KU.MAR SAMAL
- Det"endant.

 

 

This matter comes before the Court on the Stipulated Motion for 'a Proteetive Order
regarding discovery materials, as permitted by Fed. R. Crim. P. lé(d). Having considered
the record and files herein, the Court finds there is good cause to grant the stipulated
motion, and hence:

IT IS HEREBY ORDERED that the discovery materials discussed in the Motion
for the Protective Order and referred to therein as “Protected Material,” marked specially
as “Protected Material," may he produced to counsel t`or the Det`endant in this ease.

IT IS FURTHER ORDERED that possession of Protected Material is limited to the
attorneys of record in this case and their staff, and to any investigators, expert Witnesses,
and other agents the attorneys of record retained in connection With this case. The attorneys
of record, and their investi_gators, expert Witnesses, and other agents can review Proteeted

U.S. v. Samal f CR18~214JLR UNlTan sTAras ATroRNaY
protective Or~d er _ 1 700 STEWART STREET, Sulre 5220
SEATTLE, WAsi-uNc'roN 98 l 01
(206)553»79?0

 

\DOQ-¢~.]G\KA-l>-L)JL\)>-*

l\.) N L\) l`\J [\J l`\J l\J w [\J \-* »-\ >-* »-1 vi >-1 »_\ »- _',_i »._..
OC ‘--_E C"\ L}`l h L»\-> If\) l-‘ 0 \O OC ‘--..`l O\ '~J`l -ll W l\) >-* CJ

 

 

Material with the Defendant. The Defendant can inspect and review Protected Material,
but shall not be allowed to possess, photograph, or record Protected Material or otherwise
retain Protected Material or copies thereofl

IT IS FURTHER ORDERED that defense counsel shall not provide Protected
Material or copies thereof to any other person outside his or her law office, including the
defendant or his family or associates So long as the Defendant is residing at the FDC, he
will be permitted to review the Protected Material in a manner that is consistent with the
regulations established by the Bureau of Prisons for discovery materials subject to a
protective order and designated as protected or sensitive material Consistent with those
rules and regulations, the -Defendant, so long as he is residing at the FDC, will be permitted
to review the ProtectedMaterial with defense counsel or in a controlled environment at the
FDC, but will be prohibited from keeping a copy of the material in his own possession,
printing it out, copying it, or distributing it.

IT lS I-IEREBY FURTHER ORDERED that the Defendant, defense counsel, and
others to whom disclosure of the content of the Protected Material rnay be necessary to
assist with the preparation of the defense, shall not disclose the Protected Mate_rial or its
contents, other than as necessary for the preparation of defenses at trial and in subsequent
appellate proceedings, if necessary Specifically, the attorneys of record and members of
the defense team acknowledge that providing copies of the Protected Material to the
Defendant and other persons is prohibited, and agree not to duplicate or provide copies of
the Protected Material to the Defendant and other persons This order does not limit
employees of the United States Attorney’s Office for the Western District of Washington
from disclosing the Protected Material to members of the United States Attorney’s Office,
federal law enforcement agencies, the Court, or witnesses in order to pursue other
investigations or the prosecution in this case. Nor does it limit employees of the United

States Attorney’s Office for the Western Distri-'ct of Washington from disclosing the

Protected Material to the defense as necessary to comply with the government’s discovery

obligations

U.S. v. -Samal f CR l S-ZIMLR uNlTEo s'rATEs Arron.Nsv
. - . l _ ?00 STEWART SrRssT, Sun's 5220
Protecuve Oldel 2 SEATTLE,WASHINGTON 9810|
(206) 553-'19?0

 

\DOQ--_]O'\U"I-.'LL)J[\)>--\

NM[\JL\)L\JL\JI\JNM)-\>-*»-)-»)-*>-i_~)_.)_.,_.
OQ--JO\U'!-B~L)J[\JI-*O\QOQ\JO\M-LL)J[\J’_‘O

 

 

Nothing in this Protective Order prohibits defense counsel from showing the
Protected M.aterial, or reviewing its contents, with the Defendant or with others to whom
disclosure may be necessary to assist with the preparation of the defense at trial and in
subsequent appellate proceedings, if necessary

IT IS FURTHER ORDERED that if counsel for any party finds it necessary to file
any documents marked as Protected Material, the material shall be filed under seal with the
Court. _

Nothing in this Order shall prevent any party from seeking modification of this
Protective Order or from objecting to discovery that it believes to be otherwise improper.
The parties agree that in the event that compliance with this Order makes it difficult for
defense counsel to adhere to their Sixth Amendment obligations, or otherwise imposes an
unworkable burden on counsel, defense counsel shall bring any concerns about the terms
of the Order to the attention of the government The parties shall then meet and confer
with the intention of finding a mutually acceptable solution. in the event that the parties
cannot reach such a solution, defense counsel shall have the right to bring any concerns
about the scope or terms of the Order to the attention of the Court by way cfa motion.

Nothing in this order should be construed as imposing any discovery obligations on
the government that are different from those imposed by case law and Rule 16 of the
Federal Rules of Criminal Pr-ocedure. The failure to designate any materials as provided
in paragraph 2 shall not constitute a waiver of a party’s assertion that the materials are
covered by this Protective Order.

This Protective Order does not constitute a ruling on the question of whether any
particular material is properly discoverable or admissible and does not constitute any ruling
on any potential obj ection to the discoverability of any material

IT IS FURTHER ORDERED that at the conclusion of the case, the Protected
iviaterial shall be returned to the United States, or destroyed, or otherwise stored in a
manner to ensure that it is not subsequently duplicated or disseminated in violation-of this
Protective Order.

gy;t-_e;§:;ig;_'d;a;ram treatments

SEATTLE, WASH\NG'|‘GN 98101
(206) 553-7970

 

\OOO`~_\O\Lh-l`-*~DJL\J>-

00 ‘--._`l O\ U'\ ll L)~) l\-) -‘_‘ O \D QO --.1 O\ U`l 43 LJJ l\) *_‘ O

 

 

The Clerk of the Court is directed to provide a filed copy of this Protective Order to

all counsel of record.

. _n§”"
DATED this l‘_(§ day of Q)Cl_@zbg& ,2018.

<\…QXU 1

none iAi\/rs L.RoBART
United State District Judge

Presented by:

S/ Sidciharth Velanroor
SIDDHARTH VELAMOOR
Assistant United St-ates Attorney

U.S. v. Samal f CRi S-Zl¢tJLR 715(1;1§1`1513 sTAS"rns AT'ronNSsziZ/U
. , - . . _ rlEWART Tksm‘, Sul'rb'
P'Otecuve Oldel 4 SsAiTi,s, WAsHiNoToN 98101
(206) 553~7970

 

